            Case 1:19-cv-09228-RA Document 6 Filed 11/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DANIEL GOMEZ CASTRILLON,
                      Plaintiff,               Docket No.: 1:19-cv-09228-RA-OTW
            v.
 BEN-AMUN CO., INC.,
                      Defendant.



                             RULE 7.1 DISCLOSURE STATEMENT

      Pursuant to Rule 7.1 of the Federal Rules of Civil procedure, the undersigned counsel

for Defendant Ben-Amun Co., Inc. (“Ben-Amun”) certifies that there is no parent corporation

or publicly-held corporation that owns more than 10% of its stock.


  Dated:         November 20, 2019                  Respectfully Submitted,

                                                          /s/Ben D Manevitz/


                                                          Ben D. Manevitz
                                                          Manevitz Law Firm, LLC
                                                          Attorney for Defendant
                                                          25 Main Street, Suite 104
                                                          Hackensack, NJ 07601-7032
                                                          ben@manevitzlaw.com
                                                          tel: (973) 594 - 6529
                                                          fax: (973) 689 - 9529
            Case 1:19-cv-09228-RA Document 6 Filed 11/20/19 Page 2 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DANIEL GOMEZ CASTRILLON,
                       Plaintiff,                 Docket No.: 1:19-cv-09228-RA-OTW
             v.
 BEN-AMUN CO., INC.,
                       Defendant.



                                    AFFIDAVIT OF SERVICE

       I hereby certify that a true and complete copy of the foregoing Defendant’s RULE 7.1

DISCLOSURE STATEMENT was filed using the Court’s CM/ECF system, which will send

electronic notice of same to all counsel of record. In addition, an additional copy of the

document was served on Plaintiff by email to Plaintiff’s counsel.


  Dated:          November 20, 2019                    Respectfully Submitted,

                                                             /s/Ben D Manevitz/


                                                             Ben D. Manevitz
                                                             Manevitz Law Firm, LLC
                                                             Attorney for Defendant
                                                             25 Main Street, Suite 104
                                                             Hackensack, NJ 07601-7032
                                                             ben@manevitzlaw.com
                                                             tel: (973) 594 - 6529
                                                             fax: (973) 689 - 9529
